IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-76,979-02


                            EX PARTE JORGE MENDOZA, JR.,
                          AKA GEORGE MENDOZA, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 64,862 IN THE 426TH DISTRICT COURT
                                FROM BELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

indecency with a child by contact and sentenced to life imprisonment on each count. The Third

Court of Appeals affirmed his convictions. Mendoza v. State, 03-10-00344-CR (Tex. App.—Austin

May 24, 2013) (not designated for publication).

        Applicant contends that trial counsel rendered ineffective assistance, his punishment is cruel

and unusual, and the jury was not instructed on the definition of “legally” married. Applicant also
                                                                                                       2

filed a motion in Bell County to abate his application. He contends that habeas counsel, Larry

Warner, was not authorized to file the present application.

        The trial court shall make findings of fact as to whether Warner was authorized to file the

present application. The trial court may develop the record by ordering Warner and Applicant to

respond. The trial court shall also make any other findings of fact that it deems relevant and

appropriate.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact, shall be forwarded to this Court

within 120 days of the date of this order. Any extensions of time shall be obtained from this Court.



Filed: May 13, 2015
Do not publish